                                         • T h e H e p p t L a w O ffic e , P L L C
                                     •        •   A T T O R N EY S A T L A W
                             •       •       •    C O M M E R C IA L L IT I G A T I O N                                                            3/25/2020
                                                                                                                                                   3/ 2 5/ 2 0 2 0
                       •    •    •       •        A L T E R N A T IV E D IS P U T E R E S O L U T IO N
          2 6 0 M a d is o n A v e n u e
 N e w Y o rk , N e w Y o rk 10 0 1 6

           JOS E PH        M .   H EPPT
              T e l: (2 1 2 ) 9 7 3 -0 8 3 9
             F a x : (2 1 2 ) 9 7 3 -0 8 9 1
            C e ll: (9 1 7 ) 3 6 4 -6 9 4 7
jo s ep h .h e p p t@ h e p p tla w .c o m


                                                                                                         M a rch 23 , 2 0 2 0




             V IA E C F a n d E M A I L

             H o n . S a r a h N e tb u r n U .S .M .J.
             D a n ie l P a tr ic k M o y n ih a n
             U n ite d S t a te s C o u r th o u s e
             4 0 F o le y S q u a r e
             N e w Y o r k , N e w Y o r k 1 0 0 0 7- 1 3 1 2

                           R e:               In R e D o r ia /M e m o n D is c o u n t S to r e s W a g e a n d H o u r L itig a t io n
                                              1 4 -c v -7 9 9 0 (A T ) ( S N )

             D e a r Ju d g e N e tb u r n :
             I re p re s e n t th e d e f e n d a n t S o fiy a D o ria a s A d m in is tra to r o f th e E s ta te o f M o h a m e d D o r ia a n d I
             w rite to d a y to re q u e st a n e x te n s io n o f tim e fo r th e E sta te to file a p e titio n w ith th e S u rr og a te 's
             C o u rt fo r a n o rd e r liftin g th e re s tric tio n s o n th e tra n s f er a n d /o r e n c u m b ra n c e o f a s s e ts .
             O n M a rc h 12 , Y o u r H o n o r is s u e d a n O r d e r d ire c tin g th a t th e E sta te file a p e titio n w ith th e
             S u rro g a te 's C o u rt se e k in g to lift c e rta in re stric tio n s o n th e E sta te 's a ss e ts n o la te r th a n M a rc h 2 7 .
             T h a t p e titio n h a s b e e n d ra fte d a n d is b e in g e x e c u te d b y M rs . D o ria .
            H o w e v e r , y e ste rd a y th e C h ie f A d m in istra tiv e J u d g e o f th e N e w Y o rk S ta te C o u rts is su e d a n
            A d m in istra tiv e O rd e r d ire c tin g th a t " e f fe c tiv e im m e d ia te ly a n d u n til fu rth e r o rd e r , n o p a p e rs
            sh a ll b e a c c e p te d fo r filin g b y a c o u n ty c le rk o r a c o u rt in a n y m a tte r o f a ty p e n o t in c lu d e d o n
            th e list o f e s s e n tia l m a tte rs a tta c h e d a s E x h . A . T h is d ire c tiv e a p p lie s to b o th p a p e r a n d e le c tr on ic
            filin g s ." A c o p y o f th a t O rd e r is a tta c h e d . T h e p e titio n to lift re stric tio n s to b e file d b y th e E sta te
            d o e s n o t fa ll w ith in a n y o f th e " e s s e n tia l m a tte r s" lis te d o n E x h ib it A .
            In lig h t o f th e A d m in is tra tiv e O rd e r, th e p e titio n c a n n o t b e file d b y M a rc h 2 7 a n d I a sk th a t th e
            M a rc h 12 O rd e r be a m e n d e d e x te n d in g th e E sta te 's tim e to file su c h p e titio n u n til su c h tim e a s
            th e r e stric tio n o n c o u rt filin g s is lifte d b y th e C h ie f A d m in is tra tiv e Ju d g e .
H o n . S a ra h N e tb u m                                                                                                   M a rc h 2 3 , 2 0 2 0
                                                                                                                                          P ag e 2



T h a n k y o u in a d v a n c e f o r y o u r c o n s id e ra tio n .




                                                                                C o u n s e l/ q r D ef e n d a n t S ofiy a D o r ia a s
                                                                                A d m in is tr a to r of th e E sta te of M o h a m e d
                                                                                D o r ia
E n c l.

C o p y to :        P la in tiffs' C o u n s e l:
                   Jo n a th a n S c h u lm a n , E s q . (v ia E C F N o tific a tio n )
                   C h r is to p h e r M a r lb o r o u g h , E s q . (v ia E C F N o t ific a tio n )
                   Jo h n L u k e , E s q . (v ia E C F N o tific a tio n )

                    C o -d e fe n d a n t s ' C o u n s e l:
                    S h a w n T u r c k , E s q . (v ia E C F N o t ific a tio n )
                    K e v in J . C o s te llo , E s q . (v ia E C F N o t ific a tio n )
                    B a r b a r a M a c G r a d y , E s q . (v ia e m a il)




     ef e n d a nts' mmotion
  DDefendants'           oti o n ffor
                                    or aann eextension
                                              xt e nsi o n of
                                                            of ti   m e ttoo fil
                                                                 time        filee tthe
                                                                                     h e ppetition
                                                                                           etiti o n wit h tthe
                                                                                                      with    h e SSurrogate's
                                                                                                                    urr o g at e's CCourt
                                                                                                                                     o urt is
                                                                                                                                            is
  gr  a nt e d. DDefendant
   granted.        ef e n d a nt sshall
                                   h all fil
                                          filee tthe
                                                  h e ppetition
                                                        etiti o n as
                                                                   as ssoon
                                                                         o o n as
                                                                                as tthe
                                                                                      h e SSurrogate
                                                                                            urr o g at e CCourt's
                                                                                                           o urt's rrestriction
                                                                                                                      estri cti o n oon
                                                                                                                                      n fili n gs is
                                                                                                                                         filings  is
  lift  e d.
   lifted.
  SSO O OORDERED
            R DE RE D



    ar c h 225,
  MMarch     5, 22020
                  020
    e w YYork,
  NNew     or k, NNew
                   e w YYork
                         or k
              C a s e 1: 1 4- c v- 0 7 9 9 0- S N       D o c u m e nt 5 0 9       Fil e d 0 3/ 2 3/ 2 0       P a g e 3 of 5




                                       A D MI NI S T R A TI V E O R D E R O F T H E
                             C HI E F A D MI NI S T R A TI V E J U D G E O F T H E C O U R T S

          P ur s u a nt t o t h e a ut h o rit y v e st e d i n m e , i n li g ht of t h e e m er g e n c y ci r clllllst an c es c au s e d b y

t h e c o nt i n ui ng C O VI D- 1 9 o ut br e a k i n N e w Y o r k St at e a n d t h e n ati o n, a n d c o n si st ent wit h t h e

G o v er n or of N e w Y or k ' s r e ce nt e x e c uti v e o r der s u s p en di n g st at ut es of li mitat i o n i n l eg a l

m att e rs, I dir e ct t hat, eff e cti v e i m m e di atel y a n d u ntil f mt her o r d er, n o p a p er s s h all b e a c c e pt e d

f or fili ng b y a c o u nt y cl er k or a c o mt i n a n y m a tt er of a t y p e n ot i n cl u d e d o n t h e list of e s s e nti al

m att e rs att a c h e d as E x h . A. T hi s dir e cti v e a p p li es t o b ot h p a p er a n d el e c tr n ni c fili n gs .




D at e d: M ar c h 2 2 , 2 0 2 0

                                                                                        A O/ 7 8/ 2 0
C a s e 1: 1 4- c v- 0 7 9 9 0- S N   D o c u m e nt 5 0 9   Fil e d 0 3/ 2 3/ 2 0   P a g e 4 of 5




                                        E x hi bit A
                C a s e 1: 1 4- c v- 0 7 9 9 0- S N       D o c u m e nt 5 0 9       Fil e d 0 3/ 2 3/ 2 0     P a g e 5 of 5



                                                        Ess e nti al Pr o c e e di n gs
                                                 A d mi nistr ati v e Or d er A O/ 7 8/ 2 0
                                                            M ar c h 2 2, 2 0 2 0

A.        Cri    mi n al m att ers
           1.     arr ai g n m e nts
           2.     b ail a p pli c ati o ns, r e vi e ws a n d writs
           3.    t e m p or ar y or d ers of pr ot e cti o n
           4.    r es e nt e n ci n g of r et ai n e d a n d i n c ar c er at e d d ef e n d a nts
           5.     ess e nti al s e x off e n d er r e gistr ati o n a ct ( S O R A) m att ers

B.        F a mil y C o urt
           1. c hil d pr ot e cti o n i nt a k e c as es i n v ol vi n g r e m o v al a p pli c ati o ns
           2. n e wl y fil e d j u v e nil e d eli n q u en c y i nt a k e c as es i n v ol vi n g r e m a n d pl a c e m e nt
                     a p pli c ati o ns, or m o difi c ati o n t h er e of
           3. e m er g e n c y f a mil y off e ns e p etiti o ns/t e m p or ar y or d ers of pr ot e cti o n
           4. or d ers t o s h o w c a us e
           5. sti p ul ati o ns o n s u b missi o n

C.        S u pr e m e C o urt
           1. M e nt al H y gi e n e L a w ( M H L) ap pli c ati o ns a n d h e ari n gs a d dr ess i n g p ati e nt r et e nti o n or
                      r el e as e
           2. M H L h e ari n gs a d dr essi n g t h e in v ol u nt ar y a d mi nistr ati o n of m e di c ati o n a n d ot h er
                        m e di c al c ar e
           3. n e wl y fil e d M H L a p pli c ati o ns f or a n assist e d o ut p ati e nt tre at m e nt ( A O T) pl a n
           4. e m er g e n c y a p pli c ati o ns i n g u ar di a ns hi p m att ers
           5. t e m p or ar y or d ers of pr ot e cti o n (i n cl u di n g b ut n ot li mit e d t o m att ers i n v ol vi n g
           d o m esti c vi ol e n c e)
           6. e m er g e n c y a p pli c ati o ns rel at e d t o t h e c or o n a vir us
           7. e m er g e n c y El e cti o n L a w a p pli c ati o ns
           8. e xtr e m e ris k pr ot e cti o n or d ers ( E R P O)

D.        Ci vil/ H o usi n g m att ers
           1. a p pli c ati o ns a d dr essi n g l an dl or d l o c k o uts (i n cl u di n g r e d u c ti o ns i n ess e nti al s er vi c es)
           2. a p pli c ati o ns a d dr essi n g s eri o us c o d e vi ol ati o ns
           3. a p pli c ati o ns a d dr essi n g s eri o us r e p air or d ers
           4. a p pli c ati o ns f or p ost- e vi cti o n r eli ef

E.         All C o urts
           1. a n y ot h er m att er t h at t h e c o urt d e e ms ess e nti al

             T his list of ess e nti al pr o c e e di n gs is s u bj e ct t o o n g oi n g r e vi ew a n d a m e n d m e nt as
n e c ess ar y.
